DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology (i.e. “comprise”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 4, 8, 15 and 17 are objected to because of the following informalities requiring appropriate correction:
In claim 4 line 3: “the fastener” should be “the closure fastener”.
In claim 8, lines 1-2 should be amended to recite: “…adhesive of each  skin fastener  includes a removable…”.
	In claim 15 line 3: “folding each of closure portions” should be “folding the closure portions”.
	In claim 17 line 2: “is about equal to” should be “is configured to be about equal to”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12, 17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the adhesive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the leg" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the adhered second bandage" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no adhesive or step of adhering recited in independent claim 11.
Claim 17 recites: “a bandage length that is about equal to, or greater than, the wound length" in lines 2-3 but does not recite an upper limit of the length dimension and thus is an open-ended range which creates ambiguity with respect to the metes and bounds of the claimed subject matter and thus renders the scope of the claim indefinite. Therefore claim 17 is ambiguous and is therefore rejected under 35 U.S.C. 112 (b).
The term “about” in claim 17is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 is rendered indefinite because the dependency of the claim is unclear and ambiguous since the claim currently depends from itself. Appropriate revision is required.
Claim 19 recites the limitation "the leg" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rendered indefinite because the dependency of the claim is unclear and ambiguous since the claim currently depends from itself. Appropriate revision is required.
Claim 20 recites the limitation "the folded extended closure portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is rendered indefinite because the dependency of the claim is unclear and ambiguous since the claim currently depends from itself. Appropriate revision is required.
Claim 21 recites the limitation "the secured folded closure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rendered indefinite because the dependency of the claim is unclear and ambiguous since the claim currently depends from itself. Appropriate revision is required.
Claim 22 recites the limitation "the secured folded closure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 2009/0240186).
With respect to claim 1, Fang discloses a wound closure system (band-aid 10 configured to pull two edges of a wound together to close the wound and provide healing while reducing the risk of forming a scar – para [0002-0007;0025]), comprising:
a first bandage and a second bandage (two pieces 11; fig 1-3), each of the first bandage and the second bandage (11) including a skin attachment portion (ends of the two pieces 11 which include adhesive portions 15 and 16 – fig 1-2),
a skin fastener (adhesive used to adhere portions 15/16 to two edges of a wound – para [0025]) disposed on the skin attachment portion (at adhesive portions 15 and 16; figs 1-3), and
a closure portion (lifting portions 17; figs 1-3; para [0024-0025]).
Although Fang shows the two lifting portions in direct contact with one another when pulling the edges of a wound towards each other as shown in figures 2-3, Fang does not explicitly disclose that at least one of the closure portion of the first bandage or the closure portion of the second bandage includes a closure fastener in the embodiment of figures 1-4. However, in the embodiments shown in figures 11-12, Fang teaches that additional adhesive surfaces can be provided beside the pad on each of the adhesive portions close to the lifting portion to be adhered to each other when pulling the edges of a wound together to ensure that the edges of the wound are moved close to each other and/or are in contact with each other (para [0028-0029]; adhesive surfaces 281 and 291 in fig 11 and adhesive surfaces 282 and 292 in fig 12). In particular, these additional adhesive surfaces are each provided adjacent to a non-adhesive surface in the embodiment shown in fig 12 (adhesive surface 282 and non-adhesive surface 283 are side-by-side and adhesive surface 292 and non-adhesive surface 293 are side-by-side in fig 12; para [0029]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an additional adhesive surface as taught in the embodiments of figures 11-12 to the pieces 11 in the embodiment of figs 1-4 at a position between the non-adhesive surface and lifting portion of each of the pieces 11 of the embodiment of figs 1-4, like the arrangement provided in the embodiment of fig 12, in order to  permit the lifting portions to be adhered to each other when pulling the edges of a wound together to ensure that the edges of the wound are moved close to each other and/or are in contact with each other (para [0028-0029]).
With respect to claim 3, Fang discloses the invention substantially as claimed (see rejection of claim 1) and Fang also teaches in the embodiments of figs 11-12 that the closure fastener is an adhesive (adhesive surfaces can be provided beside the pad on each of the adhesive portions close to the lifting portion to be adhered to each other (para [0028-0029]; adhesive surfaces 281 and 291 in fig 11 and adhesive surfaces 282 and 292 in fig 12). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used adhesive as the closure fastener on the pieces 11 in the embodiment of figures 1-4 as taught in the embodiments of figures 11-12 in order to  permit the lifting portions to be adhered to each other when pulling the edges of a wound together to ensure that the edges of the wound are moved close to each other and/or are in contact with each other (para [0028-0029]).
With respect to claim 4, Fang discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose in the embodiment of figures 1-4 that the closure portion of the first bandage and the closure portion of the second bandage each include the closure fastener, and wherein the fastener is an adhesive.
However, in the embodiments shown in figures 11-12, Fang teaches that additional adhesive surfaces can be provided beside the pad on each of the adhesive portions close to the lifting portion to be adhered to each other when pulling the edges of a wound together to ensure that the edges of the wound are moved close to each other and/or are in contact with each other (para [0028-0029]; adhesive surfaces 281 and 291 in fig 11 and adhesive surfaces 282 and 292 in fig 12). In particular, these additional adhesive surfaces are each provided adjacent to a non-adhesive surface in the embodiment shown in fig 12 (adhesive surface 282 and non-adhesive surface 283 are side-by-side and adhesive surface 292 and non-adhesive surface 293 are side-by-side in fig 12; para [0029]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an additional adhesive surface as taught in the embodiments of figures 11-12 to each of the pieces 11 in the embodiment of figs 1-4 at a position between the non-adhesive surface and lifting portion of each of the pieces 11 of the embodiment of figs 1-4, like the arrangement provided in the embodiment of fig 12, so that the closure portions of each of the first/second bandages include an adhesive closure fastener in order to  permit the lifting portions to be adhered to each other when pulling the edges of a wound together to ensure that the edges of the wound are moved close to each other and/or are in contact with each other (para [0028-0029]).
With respect to claim 5, Fang discloses the invention substantially as claimed (see rejection of claim 1) and Fang also discloses that each of the first bandage and the second bandage are elongated (as shown in fig 1).
With respect to claim 6, Fang discloses the invention substantially as claimed (see rejection of claim 1) and Fang also discloses that each of the first bandage and the second bandage (two pieces 11) are flexible and configured to fold along an axis between the skin attachment portion and the closure portion (as shown in fig 2).
With respect to claim 7, Fang discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose in the embodiment shown in figs 1-4 that the skin fastener comprises an adhesive having a removable, non-adhesive layer. In the embodiment of figs 5-9, however, releasing sheets are provided on the outer and inner surfaces and are removed when using the band-aid (para [0027]; releasing sheets 202 and 203 shown in fig 5; releasing sheets are interpreted as being removable, non-adhesive layers). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a removable, non-adhesive layer like the releasing sheets in the embodiment of figs 5-9 to the adhesive skin fastener in the embodiment of figures 1-4 in order to protect the adhesive layer prior to use.
With respect to claim 8, Fang discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose in the embodiment shown in figs 1-4 that the adhesive of each skin fastener includes a removable, non-adhesive layer. In the embodiment of figs 5-9, however, releasing sheets are provided on the outer and inner surfaces and are removed when using the band-aid (para [0027]; releasing sheets 202 and 203 shown in fig 5; releasing sheets are interpreted as being removable, non-adhesive layers). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added removable, non-adhesive layers like the releasing sheets in the embodiment of figs 5-9 to each of the adhesive skin fasteners in the embodiment of figures 1-4 in order to protect the adhesive layers prior to use.
With respect to claim 9, Fang discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose in the embodiment shown in figs 1-4 that the first bandage includes a leg extending from the closure portion opposite of the skin attachment portion, the leg comprising an adhesive.
	In the embodiment shown in fig 15, however, each of the pieces have a skin attachment portion (adhesive portions 55 and 56) and a closure portion with a leg extending from the closure portion opposite to the skin attachment portion (each of the lifting portions 57 and 58 include a leg that extends from the closure portion as identified in the annotated figure below) the leg comprising an adhesive (both the elongate strip and u-shaped lifting portions include adhesive surfaces – para [0031]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the closure portion of the first bandage in the embodiment of figures 1-4 to include a leg extending from the closure portion opposite of the skin attachment portion, the leg comprising an adhesive, like in the embodiment shown in fig 15, in order to more securely maintain the closure portion in the pulled position with the edges of the wound pulled towards each other to assist with healing and reducing the risk of scar formation. 
ANNOTATED FIG 15 of Fang (US 2009/0240186)

    PNG
    media_image1.png
    473
    826
    media_image1.png
    Greyscale

With respect to claim 10, Fang discloses the invention substantially as claimed (see rejection of claim 1) and Fang also discloses that the first bandage and the second bandage (two pieces 11) include a bottom face (inner surface 13) and a top face (outer surface 12), wherein the skin fastener (adhesive portions 15 and 16) is disposed on the bottom face of each of the first bandage and the second bandage (adhesive portions 15 and 16 are on the inner surface 13 as shown in fig 2).
Fang does not, however, disclose in the embodiment shown in figures 1-4 that at least one of the top face of the skin attachment portion of the second bandage, the top face of the skin attachment portion of the first bandage, or the top face of the leg of the first bandage includes a closure fastener.
In the embodiment in figures 6 and 9, however, a third adhesive portion 201 is provided on the outer surface of the band-aid (para [0026]) such that when the band-aid is applied to a wound, the lifting portion is pulled upwards and bent and adhered to the third adhesive portion so that the two edges of the wound are in contact with each other (para [0027]; shown in fig 9). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a third adhesive portion as taught in the embodiment of figs 6 and 9 to the outer surface of the of one of the pieces 11 in the embodiment of figs 1-4 in order to allow the lifting portion to be bent and adhered to the third adhesive portion so that the two edges of the wound are in contact with each other (para [0027]).
With respect to claim 11, Fang discloses a wound closure system substantially as claimed (see rejection of claim 1) and also discloses a method of treating a wound (para [0006-0007; 0025]) which comprises the steps of:
Providing the wound closure system (para [0025]);
Attaching the first bandage to a first skin site proximate to the wound via the skin fastener and attaching the second bandage to a second skin site proximate to the wound via the skin fastener (the two pieces 11 are attached when the first/second adhesive portions 15 and 16 are adhered to two edges of the wound – para [0025]; fig 2); and
fastening the closure portions of the attached first bandage and the attached second bandage with the closure fastener to a closed position (as shown in figures 2-4).
With respect to claim 12, Fang discloses the method substantially as claimed (see rejection of claim 11) and Fang also discloses the step of moving the attached first bandage and the adhered second bandage toward one another before the fastening of the closure portions (the lifting portions are pulled upward to pull the edges of the wound towards each other – para [0025]; it is inherent that the lifting portions must be moved towards each other before being attached to each other in order to bring the lifting portions into contact with one another for attachment).
With respect to claim 13, Fang discloses the method substantially as claimed (see rejection of claim 11) but does not disclose in the embodiment of figures 1-4 that the closure portion of the first bandage and the closure portion of the second bandage each include the closure fastener, and wherein the fastener is an adhesive.
However, in the embodiments shown in figures 11-12, Fang teaches that additional adhesive surfaces can be provided beside the pad on each of the adhesive portions close to the lifting portion to be adhered to each other when pulling the edges of a wound together to ensure that the edges of the wound are moved close to each other and/or are in contact with each other (para [0028-0029]; adhesive surfaces 281 and 291 in fig 11 and adhesive surfaces 282 and 292 in fig 12). In particular, these additional adhesive surfaces are each provided adjacent to a non-adhesive surface in the embodiment shown in fig 12 (adhesive surface 282 and non-adhesive surface 283 are side-by-side and adhesive surface 292 and non-adhesive surface 293 are side-by-side in fig 12; para [0029]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an additional adhesive surface as taught in the embodiments of figures 11-12 to each of the pieces 11 in the embodiment of figs 1-4 at a position between the non-adhesive surface and lifting portion of each of the pieces 11 of the embodiment of figs 1-4, like the arrangement provided in the embodiment of fig 12, so that the closure portions of each of the first/second bandages include an adhesive closure fastener in order to  permit the lifting portions to be adhered to each other when pulling the edges of a wound together to ensure that the edges of the wound are moved close to each other and/or are in contact with each other (para [0028-0029]).
With respect to claim 14, Fang discloses the method substantially as claimed (see rejection of claim 13) but does not disclose in the embodiment shown in figs 1-4 that the adhesive of each skin fastener includes a removable, non-adhesive layer. In the embodiment of figs 5-9, however, releasing sheets are provided on the outer and inner surfaces and are removed when using the band-aid (para [0027]; releasing sheets 202 and 203 shown in fig 5; releasing sheets are interpreted as being removable, non-adhesive layers). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added removable, non-adhesive layers like the releasing sheets in the embodiment of figs 5-9 to each of the adhesive skin fasteners in the embodiment of figures 1-4 in order to protect the adhesive layers prior to use.
With respect to claim 15, Fang discloses the method substantially as claimed (see rejection of claim 11) and Fang also discloses that each of the first bandage and the second bandage (two pieces 11) are flexible and configured to fold along an axis between the skin attachment portion and the closure portion (as shown in fig 2) wherein the method includes folding each closure portion to extend away from the subject before fastening (as shown in fig 2, the two pieces 11 are folded such that they bend away from the skin/wound and the lifting portions extend away from the skin/wound; it is inherent that the folding occurs prior to fastening the lifting portions to each other since the pieces would lie flat against the skin without the folding and thus be incapable of being brought into contact with each other for attachment in the arrangement shown in fig 2). 
With respect to claim 16, Fang discloses the method substantially as claimed (see rejection of claim 11) and Fang also discloses that the wound is elongated (as shown in fig 2 the wound is wider than it is deep and thus is interpreted as having an elongated shape) and that each of the first bandage and the second bandage are elongated (as shown in fig 1).
With respect to claim 17, Fang discloses the method substantially as claimed (see rejection of claim 11) and Fang also discloses that the wound has a wound length (dimension of wound extending between parts 15 and 16 of the band-aid in fig 2), and the first bandage and the second bandage (pieces 11; figs 1-2) each have a bandage length that is about equal to, or greater than, the wound length (the two pieces 11 each have a length that is longer than the length of the wound in order to cover the wound as shown in fig 2).
With respect to claim 18, Fang discloses the method substantially as claimed (see rejection of claim 11) but does not disclose in the embodiment shown in figs 1-4 that the first bandage includes a leg extending from the closure portion opposite of the skin attachment portion, the leg comprising an adhesive.
	In the embodiment shown in fig 15, however, each of the pieces have a skin attachment portion (adhesive portions 55 and 56) and a closure portion with a leg extending from the closure portion opposite to the skin attachment portion (each of the lifting portions 57 and 58 include a leg that extends from the closure portion as identified in the annotated figure below) the leg comprising an adhesive (both the elongate strip and u-shaped lifting portions include adhesive surfaces – para [0031]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the closure portion of the first bandage in the embodiment of figures 1-4 to include a leg extending from the closure portion opposite of the skin attachment portion, the leg comprising an adhesive, like in the embodiment shown in fig 15, in order to more securely maintain the closure portion in the pulled position with the edges of the wound pulled towards each other to assist with healing and reducing the risk of scar formation. 
ANNOTATED FIG 15 of Fang (US 2009/0240186)

    PNG
    media_image1.png
    473
    826
    media_image1.png
    Greyscale

With respect to claim 19, Fang discloses the method substantially as claimed (see rejection of claim 11) and Fang also teaches in the embodiment of figures 15-16 that the method includes folding the leg of the first bandage on the fastened closure portions (as shown in fig 16; the lifting portion 57 is pulled and adhered to the outer surface of adhesive portion 56 and lifting portion 58 is pulled and adhered to the outer surface of adhesive portion 55 – para [0031]; pulling a lifting portion over the adhesive portion of the opposing piece involves folding the lifting portion as it is bent to pull it over the adhesive portion). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of using the embodiment of figures 1-4 to include folding the leg of the first bandage on the fastened closure portions, like in the embodiment shown in fig 15, in order to more securely maintain the closure portion in the pulled position with the edges of the wound pulled towards each other to assist with healing and reducing the risk of scar formation.
With respect to claim 20, Fang discloses the method substantially as claimed (see rejection of claim 11) and Fang also teaches in the embodiment of figures 15-16 that the method includes adhering the folded extended closure portion with the fastened closure portions to form a secured folded closure (as shown in fig 16; the lifting portion 57 is pulled and adhered to the outer surface of adhesive portion 56 and lifting portion 58 is pulled and adhered to the outer surface of adhesive portion 55 – para [0031]; pulling a lifting portion over the adhesive portion of the opposing piece involves folding the lifting portion as it is bent to pull it over the adhesive portion). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of using the embodiment of figures 1-4 to include adhering the folded extended closure portion with the fastened closure portions to form a secured folded closure, like in the embodiment shown in fig 15, in order to more securely maintain the closure portion in the pulled position with the edges of the wound pulled towards each other to assist with healing and reducing the risk of scar formation.
With respect to claim 21, Fang discloses the method substantially as claimed (see rejection of claim 11) and Fang also teaches in the embodiment of figures 15-16 that the method includes folding the secured folded closure on the skin attachment portion of the first bandage or the second bandage to form a generally flat and closed wound closure system (as shown in fig 16; the lifting portion 57 is pulled and adhered to the outer surface of adhesive portion 56 and lifting portion 58 is pulled and adhered to the outer surface of adhesive portion 55 – para [0031]; pulling a lifting portion over the adhesive portion of the opposing piece involves folding the lifting portion as it is bent to pull it over the adhesive portion and once adhered to the outer surface of the respective adhesive portion, the lifting portion will lie “smoothly on the skin” thus having a flat configuration with the edges of the wound pulled together to close the wound – see para [0031]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of using the embodiment of figures 1-4 to include folding the secured folded closure on the skin attachment portion of the first bandage or the second bandage to form a generally flat and closed wound closure system, like in the embodiment shown in fig 15, in order to more securely maintain the closure portion in the pulled position with the edges of the wound pulled towards each other to assist with healing and reducing the risk of scar formation.
With respect to claim 22, Fang discloses the method substantially as claimed (see rejection of claim 11) and Fang also teaches in the embodiment of figures 15-16 that the method includes adhering the secured folded closure with the skin attachment portion of the first bandage or the second bandage (as shown in fig 16; the lifting portion 57 is pulled and adhered to the outer surface of adhesive portion 56 and lifting portion 58 is pulled and adhered to the outer surface of adhesive portion 55 – para [0031]; pulling a lifting portion over the adhesive portion of the opposing piece involves folding the lifting portion as it is bent to pull it over the adhesive portion). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of using the embodiment of figures 1-4 to include adhering the secured folded closure with the skin attachment portion of the first bandage or the second bandage, like in the embodiment shown in fig 15, in order to more securely maintain the closure portion in the pulled position with the edges of the wound pulled towards each other to assist with healing and reducing the risk of scar formation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 2009/0240186) in view of An Haack (US 5377695).
With respect to claim 2, Fang discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the closure fastener is a zipper.
	An Haack, however, teaches a wound closure strip (abstract) which includes a zipper as the closure fastener as shown in fig 1. An Haack further teaches that it is “known in the art” to adhere such a fastener to the skin at an incision site and then close the slider 3 by longitudinal movement of the slider 3 along the teeth rows 2 of the zipper  to draw the edges of the wound together (col 3 lines 7-11). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a closure fastener that is a zipper as taught by An Haack for the closure fastener in the device of Fang since An Haack teaches that such fasteners are routinely and customarily used for providing closure mechanism on wound closure devices to draw edges of a wound together.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rogers (US 7696399); Weiser (US 8764792); Haverstock (US 4531521); Goodman et al (US 5415626); Kaessmann (US 4881546); Preller (US 5263970); Krantz (US 5336219).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786